Section 16, of Article II, of the State Constitution, requires the title to a legislative Act to briefly express the subject thereof. The constitutional provision is mandatory and nothing is more fatal to the title of a legislative *Page 700 
Act than to have the same misleading. This is especially true where the Legislature attempts to pass a statute based upon a legislative classification of counties according to population.
In this case there has been drawn in controversy the enforceability of Chapter 15949, Acts of 1933, Laws of Florida, the title to which Act reads as follows:
"AN ACT Fixing the Compensation of the County Commissioners in All Counties Having a Population of Less Than Fifty Thousand (50,000) and Not More Than Sixty Thousand (60,000) Inhabitants."
The body of the Act, however, relates to and undertakes to apply only in counties having a population of "not" less than 50,000 and not more than 60,000 inhabitants (no particular census to tie in with same being referred to).
A bare inspection of the Act shows that if the population figures mentioned in the title are literally followed, the Act does not embrace Palm Beach County, while on the other hand, if the figures contained in the body of the Act are followed, then the body of the Act relates to a class of counties to which the title of the Act makes no reference. So the Act is either unconstitutional as having a grossly misleading title or does not apply at all to Palm Beach County. In either event the return of the respondents based solely upon the supposed legal applicability of Chapter 15949, supra, must be held insufficient.
Peremptory writ of mandamus awarded.
WHITFIELD, C. J., and BROWN, J., concur.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur in the opinion and judgment. *Page 701